                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


ADRIAN DONTRELL YOUNG,                        )
                                              )
        Plaintiff,                            )
                                              )
VS.                                           )          No. 19-2393-JDT-cgc
                                              )
CEDRIC SCOTT, ET AL.,                         )
                                              )
        Defendants.                           )


       ORDER PARTIALLY DISMISSING COMPLAINT AND DIRECTING THAT
      PROCESS BE ISSUED AND SERVED ON THE REMAINING DEFENDANTS


        On June 17, 2019, Plaintiff Adrian Dontrell Young, who is a pretrial detainee at the

Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se

complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF

Nos. 1 & 2.) The Court issued an order on June 20, 2019, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).         (ECF No. 5.)     The Clerk shall record the

Defendants as Officers Cedric Scott, L. Elliot, D. Rodgers, First Name Unknown (FNU)

Pree, and T. Halliburton; and Sergeant FNU Cleaves.

        Young alleges that on March 21, 2019, he was sent to “the whole [sic]” for

threatening staff. (ECF No. 1 at PageID 2.) One week later, on March 28, 2019, Sergeant

Cleaves and Officers Elliot and Pree came to Young’s cell and told him to change into a
jumpsuit.1 (Id.) Young protested being told to wear the jumpsuit. (Id.) Officer Scott

allegedly entered the floor where Young was housed and stated, “Fuck that Bitch spr[a]y

his ass.” (Id.) Young alleges that he was handcuffed, and Elliot pulled back on his arms

and pulled him into a closet, causing his wrists to bleed. (Id.) Pree also allegedly grabbed

one of Young’s arms, and Cleaves grabbed Young by the neck. (Id.) Officer Rodgers

cuffed Young’s legs together and pulled him to the ground. (Id.) Scott then sprayed Young

with an unidentified substance while he was on the ground, and all the officers kicked him.

(Id.)

        In an attachment Young filed with the Court, he alleges that “some of the officer’s

[sic]” are still bullying him. (ECF No. 4 at PageID 17.) He has requested to be moved to

a different cell away from the control booth, but the Jail refused his request. (Id.) He

alleges that Officer Pree has continued to abuse him, denied him recreation, “play[ed] with

[his] food,” and threatened him. (Id.) Pree on one occasion allegedly smashed a food tray

containing foods to which Young is allergic in the security flap of Young’s cell, causing

food to fly around the cell. (Id.)

        Young seeks an investigation “to get to the bottom of this” and compensatory

damages. (ECF No. 1 at PageID 3.)




        1
        Young clarifies in an attachment filed with the Court that inmates are made to wear a
jumpsuit when they are charged with “major and habitual minor rule violations.” (ECF No. 6 at
PageID 25.)

                                              2
       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

                                             3
Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Young filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       To the extent Young intends to assert an official capacity claim against the officers,

his claim is against their employer, Shelby County. The complaint, however, does not state

a valid § 1983 claim against Shelby County. A local government such as a municipality

or county “cannot be held liable solely because it employs a tortfeasor—or, in other words,

a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell

v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality may be held responsible

for a constitutional deprivation only if there is a direct causal link between a municipal

                                             4
policy or custom and the alleged deprivation. Monell, 436 U.S. at 691-92; Deaton v.

Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal

liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the

policy to the municipality, and (3) show that his particular injury was incurred due to

execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner

v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official

policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which

the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112,

138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)).

       Young does not allege that the officers assaulted him pursuant to an unconstitutional

policy or custom of Shelby County. On the contrary, he alleges that the officers violated

proper policies and procedures of the Jail when they assaulted him. (ECF No. 6 at

PageID 25.) Young therefore does not state a claim against Shelby County or against any

Defendant in his official capacity.

       Young’s allegations that the officers assaulted him amount to a claim of excessive

force. Because Young was a pretrial detainee at the time of the assault, his claim must be

analyzed under the Fourteenth Amendment’s standard of objective reasonableness, which

“turns on the ‘facts and circumstances of each particular case.’” Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The

Court must judge the reasonableness of a particular use of force “from the perspective of a

                                             5
reasonable officer on the scene, including what the officer knew at the time, not with the

20/20 vision of hindsight.” Id.

       Under an objective reasonableness inquiry, “the question is whether the officers’

actions are objectively reasonable in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Graham, 490 U.S. at 397

(citations omitted). The proper application of this standard requires consideration of the

following factors:

       the relationship between the need for the use of force and the amount of force
       used; the extent of the plaintiff’s injury; any effort made by the officer to
       temper or to limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the officer; and whether the
       plaintiff was actively resisting.

Kingsley, 135 S. Ct. at 2473. This list is not exhaustive but illustrates some of the

“objective circumstances potentially relevant to a determination of excessive force.” Id.

       Young alleges that, when the officers assaulted him, he was refusing to don a

jumpsuit because, he alleges, he should not have been required to wear one. His allegations

therefore suggest that he was disobeying an officer’s orders, and the officers may have

needed to use force. See O’Hair v. Winchester Police Dep’t, No. 16-6235, 2017 WL

7240652, at *3 (6th Cir. Oct. 18, 2017) (noting that detainee who threatened officers and

ignored their commands warranted use of force). However, his allegations do not suggest

that his disobedience caused a security problem or that he was acting in a threatening

manner.

       Moreover, Young alleges that in response to his disobedience, the five officers

pulled him to the ground, handcuffed him, sprayed him with an unidentified substance, and

                                             6
kicked him. The Sixth Circuit has held that the continued use of force on a handcuffed

inmate is objectively unreasonable under the Fourteenth Amendment. See Coley v. Lucas

Cnty., Ohio, 799 F.3d 530, 541 (6th Cir. 2015); see also Adams v. Metiva, 31 F.3d 375,

386 (6th Cir. 1994) (holding that use of force after suspect had been incapacitated by mace

would be excessive as a matter of law). The officers’ acts, rather than showing a necessary

use of force, suggest a gratuitous use of force amounting to punishment, which is prohibited

against pretrial detainees. See Kingsley, 135 S. Ct. at 2473 (citing Graham v. Connor, 490

U.S. 386, 395 (1989), and Bell v. Wolfish, 441 U.S. 520, 538 (1979)). Taking Young’s

allegations as true, he states a Fourteenth Amendment claim of excessive force against

Sergeant Cleaves and Officers Scott, Elliot, Rodgers, and Pree.

       Young, however, does not allege any misconduct by Officer Halliburton and

therefore fails to state a claim against him. See Twombly, 550 U.S. at 570 (noting that a

complaint that fails to allege any action by a Defendant necessarily fails to “state a claim

for relief that is plausible on its face”).

       Young also alleges that Officer Pree on a different occasion attempted to feed

Young foods to which Pree knew Young is allergic and smashed Young’s food tray against

the security flap on Young’s cell. As a pretrial detainee, Young is entitled to the same

protection against cruel and unusual punishment as convicted inmates. Richmond v. Huq,

885 F.3d 928, 937 (6th Cir. 2018). The Sixth Circuit “has historically analyzed Fourteenth

Amendment pretrial detainee claims and Eighth Amendment prisoner claims ‘under the

same rubric.’” Id. (quoting Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th



                                              7
Cir. 2013)).2 Thus, to state a claim under the Fourteenth Amendment, Young must satisfy

both an objective and a subjective component. Id. at 937-38.

       The objective component requires that the deprivation be “sufficiently serious.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The conditions of a prisoner’s confinement

may be considered cruel and unusual when they deprive inmates of “the minimal civilized

measure of life’s necessities as measured by a contemporary standard of decency.” Dellis

v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001); see Rhodes v. Chapman, 452 U.S.

337, 347 (1981); Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). A prisoner must allege

“extreme deprivations . . . to make out a conditions-of-confinement claim.” Hudson v.

McMillian, 503 U.S. 1, 8-9 (1992).

       To satisfy the subjective component, Young “must demonstrate that the defendant

possessed a sufficiently culpable state of mind.” Winkler, 893 F.3d at 891 (quoting Spears

v. Ruth, 589 F.3d 249, 254 (6th Cir. 2009)). He must show that the Officer Pree acted with

“deliberate indifference” to a substantial risk that Young would suffer serious harm.

Farmer, 511 U.S. at 834; Wilson v. Seiter, 501 U.S. 294, 303 (1991). A defendant has a

sufficiently culpable state of mind if he “knows of and disregards an excessive risk to

inmate health or safety.” Farmer, 511 U.S. 837.




       2
         Some circuits have modified the standard a pretrial detainee must meet to state a claim
under the Fourteenth Amendment after Kingsley. See Badger v. Chapman, No. 16-2886-STA-
EGB, 2018 WL 5777504, at *6 (W.D. Tenn. Nov. 2, 2018) (discussing cases). For purposes of
screening, the Court will apply the Eighth Amendment’s deliberate indifference standard to
Young’s Fourteenth Amendment conditions-of-confinement claim. See id.

                                                8
       Young does not state a claim regarding the incident involving Officer Pree. Pree’s

behavior may have been unprofessional, but Young does not allege that he suffered any

injury or that his health or safety were at risk by Pree’s actions. Nor does Young allege

that Pree deprived him of an adequate diet. His allegation that he was denied one meal does

not state a constitutional violation. See Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir.

2003) (isolated deprivations of food do not violate the Eighth Amendment).

       In conclusion, the Court DISMISSES all of Young’s official-capacity claims, all

claims against Defendant Halliburton, and his claim against Defendant Pree concerning the

food tray for failure to state a claim on which relief can be granted, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Young’s Fourteenth Amendment excessive force

claims against Sergeant Cleaves and Officers Scott, Elliot, Rodgers, and Pree in their

individual capacities may proceed.

       It is ORDERED that the Clerk shall issue process for Defendants Officer Cedric

Scott, #9400; Officer L. Elliot, #9566; Officer D. Rodgers, #9458; Officer FNU Pree,

#10123; and Sergeant FNU Cleaves, #10468, and deliver that process to the U.S. Marshal

for service. Service shall be made on Defendants Scott, Elliot, Rodgers, Pree and Cleaves

pursuant to Federal Rule of Civil Procedure 4(e) and Tennessee Rules of Civil Procedure

4.04(1) and (10) by registered or certified mail or personally if mail service is not effective.

All costs of service shall by advanced by the United States.

       It is further ORDERED that Young shall serve a copy of every subsequent document

he files in this case on the attorneys for the Defendants or on the Defendants personally if

they are unrepresented. Young shall make a certificate of service on every document he

                                               9
files. Young shall familiarize himself with the Federal Rules of Civil Procedure and this

Court’s Local Rules.3

       Young is reminded that he must promptly notify the Clerk of any change of address

or extended absence. Failure to comply with these requirements, or any other order of the

Court, may result in the dismissal of this case without further notice.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




       3
         A copy of the Local Rules may be obtained from the Clerk or on the Court’s website at
https://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.

                                              10
